     Case 2:18-cv-07930-MVL-JCW Document 63-1 Filed 03/26/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

BETTY J. JOHNSON                             *        CIVIL ACTION NO. 2:18-cv-07930
                                             *
                        Plaintiff,           *
                                             *
      VERSUS                                 *        SECTION S, MAG. 2
                                             *
INVESTOR EQUITIES, L.L.C., GRAYSTAR          *        JUDGE MARY ANN VIAL
MORTGAGE, L.L.C., AND MICHAEL BROWN,         *        LEMMON
                                             *
                        Defendants.          *        MAGISTRATE JOSEPH C.
                                             *        WILKINSON, JR.
******************************************** *

                                          ORDER

       Considering the foregoing Motion to Withdraw and Enroll Counsel of Record filed by

Defendants, Investor Equities, L.L.C. and Michael Brown (collectively, Investor Equities and

Michael Brown are referred to as “Defendants”),

       IT IS HEREBY ORDERED that Defendants’ Motion is granted and Mark R. Deethardt

(La. Bar No. 34511) is hereby withdrawn as counsel of record and Sarah E. Edwards (La. Bar

No. 36444) of the McGlinchey Stafford, PLLC law firm is enrolled as additional counsel of

record in this proceeding.

       New Orleans, Louisiana, this ___ day of ____________________, 2019.



                                           _________________________________
                                           Honorable Mary Ann Vial Lemmon
                                           United States District Judge
